Case 8:20-cv-00089-DOC-JDE Document 72-4 Filed 05/10/21 Page 1 of 3 Page ID #:807




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DEFENDANTS' OBJECTIONS TO
                                           THE DECLARATION OF DANTON
15                          Plaintiff,     RICHARDSON
16        vs.                              [REDACTED VERSION OF
                                           DOCUMENT FILED UNDER SEAL
17                                         PURSUANT TO ORDER OF THE
     DESCENDENT STUDIOS INC., a
                                           COURT DATED APRIL 20, 2021]
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                      Defendants.
     DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
21                                         Time:      8:30 a.m.
     Texas corporation,
                                           Courtroom: 9D
22
                      Counterclaimant,
23
          VS.
24                                         Judge: Hon. David O. Carter
25   LITTLE ORBIT LLC, a California
                                           Complaint Filed:   1/16/2020
     Limited Liability Company,
26
                      Counterdefendant.
27
28
Case 8:20-cv-00089-DOC-JDE Document 72-4 Filed 05/10/21 Page 2 of 3 Page ID #:808




 1          Defendants respectfully submit their objections to the Declaration of Danton
 2    Richardson.
 3    OBJECTIONS TO DECLARATION OF DANTON RICHARDSON:
 4           1.   Paragraphs 3 and 4: Improper opinion testimony lacking in any
 5    foundation or showing of expertise. The Development Agreement
 6    were not mentioned in the settlement negotiations and did not provide the basis for
 7    the                in the BSTS. Those terms were agreed upon through back-and-
 8    forth dickering and negotiations without the reference to the
 9                                                         was cancelled through the
10                      in the         which looked nothing like the
11                  See Reply Brief.
12    Dated: May 10, 2021                     Respectfully s bmitted,
13
                                              B
14
                                                        Counsel
15
16                                            Nada I. Shamonki (SBN 205359)
                                              MINTZ LEVIN COHN FERRIS GLOVS KY
17                                            AND POPEO P.C.
18                                            2029 Century Park East, Suite 3100
                                              Los Angeles, CA 90067
19                                            Telephone: (310) 586-3200
20                                            Facsimile: (310) 586-3202
                                              Email: nshamonki@mintz.com
21
"Y)                                           Michael C. Whitticar (admitted pro hac vice)
                                              NOVA IP Law, PLLC
23                                            7420 Heritage Village Plaza, Suite 101
24                                            Gainesville, VA 20155
                                              Tel: 571-386-2980
25                                            Fax: 855-295-0740
26                                            E-mail: mikew@novaiplaw.com

27                                             Counselfor Defendants
28

                                                  -1-
Case 8:20-cv-00089-DOC-JDE Document 72-4 Filed 05/10/21 Page 3 of 3 Page ID #:809




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On May 10, 2021, I filed a copy of the following document(s):
 6   'REDACTED] DEFENDANTS' OBJECTIONS TO THE DECLARATION OF
     DANTON RICHARDSON
 7
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 8   will send notification of such filing to the following:
 9
       • Leo Edward Lundberg , Jr
10
          leo.law.55@gmail.com
11
       • Michael Danton Richardson
12
          mdantonrichardson@yahoo.corn
13
14
           Executed on May 10, 2021, at Los Angeles, California. I hereby certify that I
15
     am employed in the office of a member of the Bar of this Court at whose direction
16
     the service was made.
17
                                            /s/ Diane Hashimoto
18                                         Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
